      Case 3:16-cv-00020-DHB-BKE Document 112 Filed 11/13/20 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                       DUBLIN DIVISION


UNITED STATES OF AMERICA,                    *
                                             *


                                             *
        Plaintiff,
                                             *

                                             *
        V.
                                             *


FUNDS SEIZED FROM         FIDELITY           *
INVESTMENTS ACCOUNT ENDING                   *
IN XXXX7422;                                 *


FUNDS SEIZED       FROM   FIDELITY           *
INVESTMENTS ACCOUNT ENDING                   *
IN XXXX8340;                                 *
                                             *


FUNDS SEIZED FROM         FIDELITY           *
INVESTMENTS ACCOUNT ENDING                   *
IN XXXX7449;                                 *
                                             *


FUNDS SEIZED FROM         FIDELITY           *           CV 316-020
INVESTMENTS ACCOUNT ENDING                   *
IN XXXX6909;                                 *


FUNDS SEIZED FROM         FIDELITY           *
INVESTMENTS ACCOUNT ENDING                   *
IN XXXX4334;                                 *
                                             *


FUNDS SEIZED       FROM   BANK OF            *
                                             *
EASTMAN      ACCOUNT   ENDING
IN XX7548;                                   *
                                             ■k


FUNDS    SEIZED    FROM   STATE    BANK      *
AND   TRUST     COMPANY   ACCOUNT            *
ENDING IN XXXX7036;                          *
                                             *


FUNDS    SEIZED    FROM   UNITED             *
                                             *
FIRST    FEDERAL      CREDIT   UNION
ACCOUNT      ENDING    IN XX7265;            *
                                             *


FUNDS    SEIZED    FROM   T.   ROWE          *
PRICE    ACCOUNT      ENDING                 *
IN XXXX3286;                                 *


FUNDS    SEIZED    FROM ATHENS               *
FIRST    BANK AND      TRUST   ACCOUNT       *
ENDING       IN XXXX4344;                    *
   Case 3:16-cv-00020-DHB-BKE Document 112 Filed 11/13/20 Page 2 of 3


FUNDS SEIZED FROM EMORY               *
CAPITAL MANAGEMENT ACCOUNT            *
ENDING IN XX2400;                     *


FUNDS SEIZED FROM EMORY               *
CAPITAL MANAGEMENT ACCOUNT            *
ENDING IN XX2401;                     *

REAL PROPERTY LOCATED AT 821          *
PLAZA AVENUE, EASTMAN, GEORGIA;


REAL PROPERTY LOCATED AT       3037
HIGHWAY 257, DUBLIN, GEORGIA;

REAL PROPERTY LOCATED AT 2772
CLAXTON DAIRY ROAD, DUBLIN,           *
GEORGIA;                              *
                                      *


REAL PROPERTY CONSISTING OF           *
62.3 ACRES IN DODGE COUNTY,
GEORGIA;


REAL   PROPERTY   CONSISTING   OF
56.47 ACRES IN DODGE COUNTY,
GEORGIA;                              *
                                      *


                                      *
       Defendants.




                                    ORDER




       On August 30, 2019, the United States of America filed a motion

for summary judgment seeking forfeiture of the assets listed in the

case caption.     By Order of October 25, 2019, the deadline to respond

to the motion was stayed "to allow the Court and the third-party

claimants . . . to focus their efforts on determining the ownership

of the T. Rowe Price Account."        (Doc. No. 103, at 8.)    That matter

has now been resolved.
   Case 3:16-cv-00020-DHB-BKE Document 112 Filed 11/13/20 Page 3 of 3


       On October 5, 2020, Claimant Lisa Bird was instructed to notify

the Court of her intent to pursue the remaining assets listed in the

case caption.      She has now filed a response, broadly indicating that

she opposes forfeiture of all remaining assets.                    Therein, Claimant

Lisa    Bird   also   requests       additional    time    to    pose    more   specific

discovery requests to the Government.              While the Court expected that

Claimant Lisa Bird         would   have   already posed         her inquiries in the

year she has had to do so, it is perhaps understandable that she has

not because of the deadline stay and focus upon the T. Rowe Price

account.       Nevertheless, she should now be ready to move this case

forward without further delay.

        Upon the foregoing. Claimant Lisa Bird shall have seven (7)

days from the date of this Order to pose any detailed and appropriate

inquiry    related    to   a   specific    asset    to    Assistant      United   States

Attorney    Cunningham.        The    Government    shall       have    seven   (7)   days

thereafter to respond or to notify Claimant Lisa Bird of its basis

for any non-response.

        Claimant Lisa Bird's response to the Government's motion for

summary judgment must be filed no later than Decem^r 1 Q, 2020.

       ORDER ENTERED at Augusta, Georgia this                      'day^f November,
2020.




                                             UNITED STATES        DISTRICT      JUDGE
